Exhibit 99.1 Mikros Systems Announces Fourth Quarter & Full Year Results Record Revenue in 2011; Company Positioned for Continued Growth PRINCETON, N.J., March 30, 2012 (GLOBE NEWSWIRE) Mikros Systems Corporation (OTCBB:MKRS.OB - News) today announced results for the fourth quarter and twelve months ended December 31, 2011. Highlights · Achieved record revenue of $5.3 million in 2011, up 11% from $4.8 million in 2010 · Increased gross profit to $2.1 million from $2.0 million in 2010 · Ended 2011 with $1.0 million in cash and cash equivalents, an increase of over 50% from 2010 · Currently pursuing a number of new contracts expected to accelerate growth in 2012 and beyond "Mikros finished 2011 very well positioned for continued expansion and profitability, with record revenue of $5.3 million and a growing reputation for providing high quality products and services to our customers," said Tom Meaney, Mikros President and CEO. "Our core ADEPT applications are performing well across the U.S. fleet, and we anticipate increasing demand for units under the current contract that runs through 2015 as we are not even halfway through the total ceiling value of $26 million. We remain very active in the market and are currently bidding on a number of potential opportunities that leverage our unique technical expertise and can assist the Navy in modernizing its shipboard network infrastructure. Overall, we are confident about where we stand and believe that 2012 will be a year of continued growth, higher profitability, and additional program wins." Fourth Quarter Results Revenue for the fourth quarter of 2011 increased 56% to $2.3 million, as compared with $1.5 million for the fourth quarter of 2010, reflecting higher revenues related to the Company's ADEPT products. Mikros realized gross profit of $0.7 million, or 31.4% of revenue, as compared to $0.6 million, or 44.2% of revenue, in the prior-year period. The Company posted net income of $0.2 million, or $0.005 per diluted share, as compared to net income of $0.1 million, or $0.003 per diluted share, in the fourth quarter of 2010. Mikros ended the year with $1.0 million in cash and cash equivalents, as compared to $0.6 million at the end of 2010. Full Year Results Revenue for the full year 2011 increased 11% to $5.3 million, as compared with $4.8 million for 2010, reflecting higher revenues related to the Company's ADEPT products. Mikros reported gross profit of $2.1 million, or 39.9% of revenue, as compared to $2.0 million, or 41.8% of revenue, in the prior year. The Company posted net income of $0.2 million, or $0.005 per diluted share, as compared to net income of $0.3 million, or $0.007 per diluted share, in 2010. The effective income tax rate was 30.2% for 2011 versus 1.4% for 2010; the increase in the tax rate was attributable to an increase in income from operations that are offset by the continued utilization of federal net operating loss carry forwards and the reduction in the valuation allowance for deferred tax assets. Additional information regarding the Company's financial data may be found in the Company's Annual Report on Form 10-K for the twelve months ended December 31, 2011 filed with the U.S. Securities and Exchange Commission. The Form 10-K may be accessed at www.sec.gov or at the Company's website at www.mikrossystems.com. About Mikros Mikros Systems Corporation is an advanced technology company specializing in the research and development of electronic systems technology, primarily for military applications. Classified by the U.S. Department of Defense as a small business, its capabilities include technology management, electronic systems engineering and integration, radar systems engineering, combat/command, control, communications, computers and intelligence systems engineering, and communications engineering. Mikros' primary business is to pursue and obtain contracts from the Department of Homeland Security, U.S. Navy, and other governmental authorities. For more information on Mikros visit: www.mikrossystems.com Important Information about Forward-Looking Statements: All statements in this news release other than statements of historical facts are forward-looking statements which contain our current expectations about our future results. Forward-looking statements involve numerous risks and uncertainties. We have attempted to identify any forward-looking statements by using words such as "anticipates," "believes," "could," "expects," "intends," "may," "should" and other similar expressions. Although we believe that the expectations reflected in all of our forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Such statements are not guarantees of future performance or events and are subject to known and unknown risks and uncertainties that could cause the Company's actual results, events or financial positions to differ materially from those included within the forward-looking statements. Such factors include, but are not limited to, changes in business conditions, a decline or redirection of the U.S. Defense budget, the failure of Congress to approve a budget or a continuing resolution, the termination of any contracts with the U.S. Government, changes in our sales strategy and product development plans, changes in the marketplace, continued services of our executive management team, our limited marketing experience, competition between us and other companies seeking SBIR grants, competitive pricing pressures, market acceptance of our products under development, delays in the development of products, statements of assumption underlying any of the foregoing, and other factors disclosed in our annual report on Form 10-K for the year ended December 31, 2011 and other filings with the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements. MIKROS SYSTEMS CORPORATION BALANCE SHEETS DECEMBER 31, DECEMBER 31, Current assets Cash and cash equivalents Certificate of deposit, securing line of credit Receivables on government contracts Prepaid expenses and other current assets Total current assets Patents and trademarks Less: accumulated amortization ) ) Property and equipment Equipment Furniture & fixtures Less: accumulated depreciation ) ) Property and equipment, net Deferred tax assets Total assets $ $ MIKROS SYSTEMS CORPORATION BALANCE SHEETS (continued) DECEMBER 31, DECEMBER 31, Current liabilities Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long term portion of rent payable Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value $80,450) Shareholders' equity Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,016,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ MIKROS SYSTEMS CORPORATION STATEMENTS OF INCOME Years Ended December 31, Contract Revenues $ $ Cost of sales Gross margin Expenses: Engineering General and administrative Total expenses Income from operations Other income: Interest Net income before income taxes Income tax expense Net income $ $ Basic earnings per share $ $ Weighted basic average number of shares outstanding Diluted earnings per share $ $ Weighted dilutive average number of shares outstanding Contact: Investor Relations Contact: Chris Witty, Darrow Associates 646-438-9385 cwitty@darrowir.com
